UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 11/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% Rate (%) Date Amount ($) Value ($) Alabama - 3.2% Birmingham Water Works Board, Water Revenue 5.00 1/1/33 5,775,000 6,417,411 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 15,064,650 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 20,000,000 a 15,398,000 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/28 3,300,000 3,619,836 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 3,500,000 3,846,290 Alaska - .5% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 8,485,000 Arizona - 1.1% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 1,500,000 b 1,527,870 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,075,000 975,842 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,535,494 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 7,000,000 7,755,580 California - 12.0% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,674,150 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,820,215 California, GO (Various Purpose) 5.75 4/1/31 13,325,000 14,595,006 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 16,618,050 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 15,625,120 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) California - 12.0% (continued) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,295,000 5,614,236 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,000,960 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/28 5,000,000 5,732,800 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/25 5,000,000 5,794,750 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/38 2,500,000 2,774,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 6,043,079 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 4,000,000 b 4,053,760 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,655,000 9,483,044 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/28 2,850,000 3,179,546 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/33 5,000,000 5,475,500 Los Angeles Unified School District, GO 5.00 7/1/21 10,000,000 11,350,500 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 3,958,417 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 10,882,474 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 6,408,660 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/41 12,500,000 13,432,000 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,515,150 Colorado - 2.8% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 6,798,720 City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 6,428,940 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 4,315,000 4,608,463 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 2.8% (continued) Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,365,760 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,361,578 Denver Convention Center Hotel Authority, Convention Center Hotel Senior Revenue 5.00 12/1/36 1,315,000 1,381,552 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 c 6,105,564 University of Colorado Regents, University Enterprise Revenue (Prerefunded) 5.25 6/1/21 5,000,000 d 5,740,150 Connecticut - 1.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 2,844,950 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 6,000,000 6,740,400 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/34 5,025,000 5,638,251 District of Columbia - .9% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 85,000,000 c 9,593,100 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 2,000,000 2,188,460 Florida - 9.2% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,607,680 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 7,706,090 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 30,000,000 34,596,600 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 9,063,040 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/24 5,630,000 6,507,492 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 5,185,000 5,756,491 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/27 2,250,000 2,575,148 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Florida - 9.2% (continued) Jacksonville Electric Authority, Water and Sewer System Revenue 5.00 10/1/29 2,500,000 2,818,625 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/21 4,000,000 4,517,880 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/35 1,500,000 1,631,580 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,512,400 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,500,000 3,913,105 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,484,600 Orlando-Orange County Expressway Authority, Revenue (Prerefunded) 5.00 7/1/20 7,000,000 d 7,805,420 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.68 11/15/23 4,550,000 e 4,311,125 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) (Prerefunded) 5.88 8/1/20 5,000,000 d 5,742,300 Tampa, Health System Revenue (BayCare Health System Issue) 4.00 11/15/46 4,230,000 4,044,768 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,422,800 Georgia - 2.1% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,818,500 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/20 1,000,000 1,067,010 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 9,705,000 10,809,429 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 8,400,000 9,654,456 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,806,775 Idaho - .6% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 7.7% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 6,185,000 6,755,875 Chicago, Second Lien Water Revenue 5.00 11/1/27 2,695,000 2,987,812 Chicago, Second Lien Water Revenue 5.00 11/1/28 7,200,000 7,865,640 Chicago Park District, Limited Tax GO 5.00 1/1/27 3,000,000 3,264,450 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 5,000,000 5,461,150 Illinois, Sales Tax Revenue 5.00 6/15/24 5,000,000 5,688,800 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 10,478,690 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 11,278,513 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,863,475 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 2,500,000 2,642,250 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,677,180 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 5,000,000 5,493,650 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 2,435,000 2,671,390 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/36 1,500,000 1,622,790 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 13,311,221 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,181,120 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,480,000 1,685,158 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 5,000,000 5,495,750 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 5,000,000 5,301,850 Indiana - .4% Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 2,500,000 2,732,750 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) 5.00 1/1/26 2,000,000 2,273,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Iowa - .7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/32 2,500,000 2,772,125 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/25 5,910,000 6,734,681 Kentucky - 1.8% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 9,375,000 9,584,062 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 6,000,000 6,783,000 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,355,932 Louisiana - 3.3% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/39 8,000,000 8,768,400 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,081,680 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,120,100 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 7,825,000 8,283,154 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 5,000,000 5,275,200 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,363,900 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 7,800,000 8,406,060 Maine - .4% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 5,000,000 Maryland - .5% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,696,325 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Maryland - .5% (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 4,000,000 4,326,720 Massachusetts - 3.0% Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 5,000,000 5,925,500 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,024,210 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 4,200,000 4,543,266 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,304,110 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 6,021,853 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 3,725,000 4,166,897 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,567,400 Michigan - 3.6% Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/46 10,000,000 10,569,000 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 8,748,614 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,787,925 Michigan Finance Authority, HR (Sparrow Obligated Group) 5.00 11/15/34 2,965,000 3,285,843 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 6,000,000 6,653,940 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 5,000,000 5,499,250 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 4.00 11/15/47 3,500,000 3,367,560 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,280,000 2,226,032 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.6% (continued) Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 5,000,000 5,359,250 Minnesota - .1% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,565,000 Missouri - 1.5% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,407,556 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 3,770,000 4,256,104 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,725,000 4,178,854 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/33 2,200,000 2,404,006 Nebraska - .5% Nebraska Public Power District, General Revenue 5.00 1/1/34 2,975,000 3,258,309 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/41 3,050,000 3,308,488 Nevada - 1.5% Clark County, Airport System Revenue 5.00 7/1/40 19,000,000 New Hampshire - .2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 1.14 10/1/33 2,290,000 e New Jersey - 3.2% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 5,000,000 b 4,952,250 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,356,133 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 3,250,000 3,336,028 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 3,130,000 3,276,202 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 7,550,000 7,812,362 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 3.2% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/28 3,000,000 3,346,920 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 6,360,000 6,629,473 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 5,716,750 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.96 1/1/30 7,500,000 e 6,806,250 New Mexico - .7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.11 8/1/19 10,000,000 e New York - 12.3% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/29 7,375,000 8,465,615 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 6,170,000 6,992,399 New York City, GO 5.00 3/1/25 5,000,000 5,803,450 New York City, GO 5.00 8/1/25 5,380,000 6,204,055 New York City, GO 5.00 10/1/36 11,505,000 12,807,136 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 15,921,945 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,680,068 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,304,225 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 16,490,043 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,545,000 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 7,500,000 b 7,622,400 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,171,530 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) New York - 12.3% (continued) New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,483,505 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,629,475 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 3,800,000 3,998,398 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 1,500,000 1,659,675 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/31 10,000,000 11,375,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 7,100,000 8,053,317 New York State Thruway Authority, General Revenue 5.00 1/1/27 5,000,000 5,723,200 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/21 500,000 542,865 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/31 1,500,000 1,524,420 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 6,500,000 6,618,365 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 4,125,000 4,809,420 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,446,326 North Carolina - .3% North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 5.00 6/1/28 3,250,000 Ohio - 1.2% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,562,550 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of the Greater Cincinnati) 5.00 12/1/29 2,250,000 2,575,508 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Ohio - 1.2% (continued) Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 5,493,100 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,332,940 Pennsylvania - 3.5% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,604,350 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,502,705 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/42 5,240,000 5,688,596 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,479,850 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/34 2,160,000 2,357,791 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/28 4,500,000 5,031,090 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,383,050 Philadelphia School District, GO 5.00 9/1/27 5,000,000 5,443,050 South Carolina - 3.0% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 8,769,200 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 2,740,000 2,997,697 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 10,898,400 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 17,647,360 South Dakota - .6% South Dakota Health and Educational Facilities Authority, Revenue (Avera Health Issue) 5.00 7/1/44 5,000,000 5,378,400 South Dakota Health and Educational Facilities Authority, Revenue (Sanford) 5.00 11/1/35 3,000,000 3,281,970 Tennessee - .5% Chattanooga Health Educational and Housing Board, Revenue (Catholic Health Initiatives) 5.25 1/1/40 1,500,000 1,612,080 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Tennessee - .5% (continued) Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,451,100 Texas - 6.6% Corpus Christi, Utility System Junior Lien Improvement Revenue 5.00 7/15/40 5,000,000 5,437,500 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 3,000,000 3,392,280 Fort Worth, Water and Sewer System Revenue 5.00 2/15/27 5,320,000 6,166,465 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,381,840 Houston, Combined Utility System First Lien Revenue 5.00 11/15/28 4,000,000 4,598,880 Houston Community College System, Limited Tax GO 5.00 2/15/29 4,000,000 4,511,520 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 4,450,000 4,852,146 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 8,695,711 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 14,250,000 15,737,415 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 605,000 629,442 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 4,150,000 4,895,257 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 10,180,796 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/29 4,080,000 4,630,229 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/45 2,500,000 2,740,625 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 3,832,097 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 5,000,000 5,502,600 Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Utah - 1.0% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,321,030 Utah County, HR (Intermountain Health Care Health Services, Inc.) 4.00 5/15/47 10,000,000 10,019,800 Virginia - .7% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) (Escrowed to Maturity) 5.25 10/1/28 1,500,000 1,734,825 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,391,405 Washington - 3.3% Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,668,200 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 7,777,538 Washington, GO (Various Purpose) 5.00 7/1/27 3,500,000 4,083,345 Washington, GO (Various Purpose) 5.00 8/1/35 10,000,000 11,200,200 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 2,575,000 2,993,360 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 13,305,971 Wisconsin - 3.4% Public Finance Authority of Wisconsin, HR (Renown Regional Medical Center Project) 5.00 6/1/40 6,000,000 6,358,440 Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/46 10,000,000 10,814,700 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) Recourse 5.00 11/15/43 10,000,000 b,f 10,874,100 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/46 2,565,000 2,477,970 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,422,600 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.0% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 3.4% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 3,240,570 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/39 6,100,000 6,589,037 Total Investments (cost $1,315,209,404) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $29,030,380 or 2.12% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate security—rate shown is the interest rate in effect at period end. f Collateral for floating rate borrowings. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,352,948,380 - Liabilities ($) Floating Rate Notes †† - (5,000,000 ) - ) † See Statement of Investments for additional detailed categorizations. Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes . NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity NOTES Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (Liquidation Shortfall). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At November 30, 2016, accumulated net unrealized appreciation on investments was $37,738,976, consisting of $59,132,608 gross unrealized appreciation and $21,393,632 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 By: /s/ James Windels James Windels Treasurer Date: January 12, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
